
	
		I
		111th CONGRESS
		1st Session
		H. R. 1421
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  Medicaid coverage of drugs prescribed for certain research study child
		  participants.
	
	
		1.Short titleThis Act may be cited as the
			 Nino’s
			 Act.
		2.Medicaid coverage
			 of drugs prescribed for research study child participants
			(a)Mandatory
			 coverage if State provides drug coverage
				(1)State plan
			 requirementSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
					(A)in paragraph (72),
			 by striking and at the end;
					(B)in paragraph (73),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (73) the following new paragraph:
						
							(74)in the case of a
				State plan that provides medical assistance for prescribed drugs under section
				1905(a)(12), provide for such medical assistance to include coverage for any
				drug, biological product, or insulin prescribed for a child (including any such
				drug, product, or insulin that is self-administered) who—
								(A)is eligible for
				medical assistance under the State plan (including a child who is eligible only
				on the basis of paragraph (10)(A)(i)(VIII));
								(B)is a current or
				former participant in a research study conducted or funded (in whole or in
				part) by the National Institutes of Health; and
								(C)satisfies the
				requirements of subparagraphs (B), (C), and (D) of subsection
				(gg)(1).
								.
					(2)Mandatory
			 coverage of drugs of research study child participants who are not otherwise
			 eligible for Medicaid if the State offers drug coverage
					(A)In
			 generalSection 1902(a)(10)(A)(i) of the Social Security Act (42
			 U.S.C. 1396b(a)(10)(A)(i)) is amended—
						(i)in
			 subclause (VI), by striking or at the end;
						(ii)in
			 subclause (VII), by adding or at the end; and
						(iii)by
			 adding at the end the following new subclause:
							
								(VIII)who are
				research study child participants described in subsection (gg)(1), but only if
				the medical assistance made available by the State includes prescribed drugs
				under section
				1905(a)(12),
								.
						(B)Group
			 describedSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following new subsection:
						
							(gg)(1)Research study child
				participants described in this subsection are individuals who—
									(A)are not otherwise
				eligible for medical assistance under the State plan;
									(B)have not attained
				age 19;
									(C)have been
				certified by a physician participating in a research study conducted or funded
				(in whole or in part) by the National Institutes of Health to be current or
				former participants in such trial or study who have a specific disease or
				condition that—
										(i)is
				or has been successfully treated under such trial or study with a prescribed
				use of a drug, biological product, or insulin that is not approved under the
				Federal Food, Drug, and Cosmetic Act; and
										(ii)is likely to
				continue to be successfully treated with such drug, product, or insulin;
				and
										(D)do not have other
				health coverage for such drug, product, or insulin.
									(2)A State shall redetermine not less
				than every 2 years the eligibility of an individual for medical assistance who
				is eligible solely on the basis of subsection (a)(10)(A)(i)(VIII).
								(3)For purposes of this subsection and
				paragraphs (10)(A)(i)(VIII) and (74) of subsection (a), the term research
				study means a clinical study, including an observational (or natural
				history) study, or a clinical trial, to test an experimental
				therapy.
								.
					(C)Medical
			 assistance limited to coverage of the research or observational trial drugs,
			 biological product, or insulinSection 1902(a)(10) of the Social
			 Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following
			 subparagraph (G)—
						(i)by
			 striking and (XIV) and inserting (XIV);
			 and
						(ii)by
			 inserting , and (XV) the medical assistance made available to a research
			 study child participant described in subsection (gg)(1) who is eligible for
			 medical assistance solely on the basis of subparagraph (A)(10)(i)(VIII) shall
			 be limited to medical assistance for a drug, biological product, or insulin
			 that is prescribed for the participant as a result of participation in such
			 trial or study (including any such drug, product, or insulin that is
			 self-administered) before the semicolon.
						(D)Conforming
			 amendmentSection 1903(f)(4) of such Act (42 U.S.C. 1396b)(f)(4))
			 is amended in the matter preceding subparagraph (A) by inserting
			 1902(a)(10)(A)(i)(VIII), after
			 1902(a)(10)(A)(i)(VII),.
					(b)Presumptive
			 eligibilitySection 1920B of such Act (42 U.S.C. 1396r–1b) is
			 amended—
				(1)in the section
			 heading, by inserting or research study child
			 participants after patients;
				(2)in subsection (a),
			 by inserting or a child who is eligible for medical assistance under the
			 State plan (including a child who is eligible only on the basis of section
			 1902(a)(10)(A)(i)(VIII) but subject to the limitation on medical assistance for
			 such a child under clause (XV) of the matter following section 1902(a)(10)(G)),
			 is a current or former participant in a research study conducted or funded (in
			 whole or in part) by the National Institutes of Health, and satisfies the
			 requirements of subparagraphs (B), (C), and (D) of section 1902(gg)(1)
			 after patients);
				(3)in subsection
			 (b)(1)(A), by inserting or subsection (a) after
			 1902(aa); and
				(4)in
			 subsection (d), in the flush language following paragraph (2), by striking
			 for purposes of clause (4) of the first sentence of section
			 1905(b) and inserting for purposes of the first sentence of
			 section 1905(b) (and, in the case of medical assistance furnished to an
			 individual described in section 1902(aa), for purposes of clause (4) of such
			 sentence).
				(c)Notice of
			 medicaid coverage for research study child participants
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Director of the Institutes of Health and State Medicaid Directors,
			 shall—
					(A)develop a written
			 notice for child participants in research studies (as defined in section
			 1902(gg)(3) of the Social Security Act, as added by subsection (a)(2)(B))
			 conducted or funded (in whole or in part) by the National Institutes of Health
			 who are likely to eligible for medical assistance for a drug, biological
			 product, or insulin prescribed for such participants as a result of
			 participation in such a study (including any such drug, product, or insulin
			 that is self-administered) in accordance with paragraph (10)(A)(i)(VIII) or
			 (74) of section 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) (as
			 added by subsection (a)), of the availability of such assistance; and
					(B)establish
			 procedures for making such notice available to the child participants through
			 physicians participating in such research studies or such other means as the
			 Secretary determines appropriate.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated for fiscal
			 year 2010 and each fiscal year thereafter such sums as may be necessary to
			 carry out this subsection.
				(d)Effective
			 dateThe amendments made by this section apply to medical
			 assistance for items and services furnished on or after the date of enactment
			 of this Act, without regard to whether final regulations to carry out such
			 amendments have been promulgated.
			
